NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           CHRISTINE F., Appellant,

                                         v.

                     RYAN C., C.C., B.C., D.C., Appellees.

                              No. 1 CA-JV 17-0189
                                FILED 3-27-2018


              Appeal from the Superior Court in Yuma County
                           Nos. S1400JS20160075
                                S1400JS20160076
                                S1400JS20160077
                The Honorable Mark Wayne Reeves, Judge

                                   AFFIRMED


                                    COUNSEL

Mary Katherine Boyte, PC, Yuma
By Mary K. Boyte Henderson
Counsel for Appellant Christine F.

Elizabeth Brown Attorney at Law, Goodyear
By Elizabeth Brown
Counsel for Appellee Ryan C.
                     CHRISTINE F. v. RYAN C., et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1           Christine F. (“Mother”) challenges the juvenile court’s order
denying the termination of the parental rights of Ryan C. (“Father”) to C.C.,
D.C, and B.C. born in 2005, 2009, and 2010, respectively. Because Mother
has shown no error, we affirm the order.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The juvenile court finalized Mother and Father’s divorce in
2012. In the divorce decree, the court granted Mother primary custody of
the children and Father reasonable visitation as mutually agreed upon. The
court ordered Father to pay child support and a portion of uninsured
medical expenses, and to provide medical insurance through his employer.
Mother remarried in June 2012.

¶3            Father was in the military and points to his military service
commitment as the reason he saw the children only three times in person
between July 2012 and August 2015. He communicated with the children
occasionally via Skype calls. He sent his children cards and gifts, albeit
infrequently and irregularly. Although there were some reduced payments,
Father paid child support by automatic wage deduction every month and
continuously provided medical insurance for each child through his
employment.

¶4            In 2015, the youngest child became gravely ill. He was
diagnosed by doctors at the Phoenix Children’s Hospital with pre-B acute
lymphoblastic leukemia. During the initial illness and hospitalization
Mother struggled to coordinate continuous insurance coverage through
Father’s insurance provider and many times was unable to reach Father to
provide Mother assistance in obtaining coverage.

¶5            Mother filed a private petition to terminate Father’s parental
relationship with the children on February 23, 2016. Mother alleged Father
abandoned the children by failing to provide reasonable support and
maintain regular contact with the children. The court also permitted Mother


                                     2
                      CHRISTINE F. v. RYAN C., et al.
                          Decision of the Court

to amend her petition to terminate Father’s parental rights to add a neglect
allegation. Mother’s current husband, also enlisted in the military, was
ready and willing to adopt the children upon termination of Father’s rights.

¶6            On August 10, 2016, Mother sought an emergency order
asking for the children’s medical coverage to be sponsored by her husband
because Father failed to authorize continued enrollment with the youngest
child’s primary care provider. The lack of authorization led to the denial of
coverage for the child’s ongoing cancer treatment. Father failed to appear
for the emergency hearing, and the juvenile court authorized Mother’s
husband to sponsor the children’s insurance coverage, eliminating the need
for Father’s participation in the ongoing authorization process for insurance
coverage for the child.

¶7         The juvenile court held a contested severance hearing in
November 2016 and February 2017, and denied Mother’s petition on March
30, 2017.

                               DISCUSSION

¶8             Mother raises several arguments contesting the juvenile
court’s conclusion that the statutory grounds for termination had not been
proven by clear and convincing evidence.1 She also appeals the court’s
failure to find that termination of Father’s parental rights would serve the
best interests of the children.

¶9             A court may sever a parent’s rights if it (1) finds by clear and
convincing evidence one of the statutory grounds for severance, and (2)
finds by a preponderance of the evidence that severance is in the child’s
best interests. See Arizona Revised Statutes (“A.R.S.”) §§ 8–533(B), –537(B)2;
Kent K. v. Bobby M., 210 Ariz. 279, 281–82, 288, ¶¶ 7, 41 (2005). Here, the
court found that it was not in the children’s best interests to sever Father’s
parental rights. Accordingly, because we conclude reasonable evidence


       1 Specifically, Mother argues the juvenile court erred by: (1) applying
the incorrect burden of proof on the ground of abandonment, (2) using an
incomplete definition of abandonment, and (3) applying an unduly
restrictive definition of neglect.

       2 We cite to the current version of all statutes and rules in the
decision, which have not been amended since Mother petitioned to
terminate Father’s parental rights.



                                      3
                      CHRISTINE F. v. RYAN C., et al.
                          Decision of the Court

supports the juvenile court’s best interests determination, we need not, and
do not, address Mother’s arguments concerning the statutory termination
grounds.

¶10            We will affirm an order denying a petition to terminate
parent’s rights unless no reasonable evidence supports the juvenile court’s
findings. Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App.
2010). Because the juvenile court, “as the trier of fact in a termination
proceeding, is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts,” this
court views the evidence and reasonable inferences drawn from it in the
light most favorable to sustaining the juvenile court’s decision. Jordan C. v.
Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (citations omitted).
In assessing whether severance would be in the best interests of the child,
the court must determine “how the child would benefit from a severance or
be harmed by the continuation of the relationship.” Maricopa Cty. Juvenile
Action No. JS–500274, 167 Ariz. 1, 5 (1990).

¶11           Mother contends the children would benefit from adoption
by her current husband because “he’s their dad.” Father has not been a
model parent, as both he and his counsel acknowledge. His interest and
commitment to parenting has been inconsistent and, at times, unhelpful.
On this record, the juvenile court could have concluded that, compared to
Father, Mother’s current husband has been, and likely will be, a better
parent to these children. Whether Mother’s current husband would be a
better father, however, is not the test, see id., and we must defer to the
juvenile court’s ability to evaluate the credibility of the testimony and other
evidence concerning the children’s best interests, Jordan C., 223 Ariz. at 93,
¶ 18. Here, the juvenile court specifically found, based upon the evidence
presented, Mother failed to prove by a preponderance of the evidence that
it was in the children’s best interests to sever Father’s parental rights. The
court further found that Father had made more than minimal efforts to
support and communicate with his children and that an involuntary
termination of his parental rights was not in their best interests.

¶12            “[W]e do not substitute our judgment for that of the trial
court, and will sustain the trial court’s ruling on any theory supported by
the evidence, even though the trial court’s reasoning may differ from our
own.” Roberto F. v. Ariz. Dep’t of Econ. Sec., 232 Ariz. 45, 49, ¶ 17 (App. 2013)
(citation omitted). Although we do not dispute the stepfather’s unwavering
dedication and his assumption of a parental role in Father’s physical
absence, we cannot, on this record, find the juvenile court abused its
discretion in concluding that termination of Father’s parental rights was not


                                        4
                     CHRISTINE F. v. RYAN C., et al.
                         Decision of the Court

in the children’s best interests. There was sufficient evidence before the
juvenile court to support its finding that Father still has a bond with his
children. Although Father’s conduct demonstrated he was content to allow
Mother and stepfather to care for the children, it also demonstrated he
wanted to remain involved in the children’s lives. Father communicated
with the children via Skype on a more or less regular basis. The record is
also clear that since Father and Mother separated, he periodically sent
letters, cards, and gifts to the children. Additionally, Father continually
provided financial support for the children, and, up to August of 2016, also
provided medical insurance coverage even if Mother had difficulty
accessing the benefit.

¶13           Accordingly, reasonable evidence supports the juvenile
court’s denial of Mother’s petition to terminate Father’s parental rights.

                              CONCLUSION

¶14        For the foregoing reasons, we affirm juvenile court’s order
denying Mother’s petition to terminate Father’s parental rights.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5